  Case 1:19-mc-02241-LDH Document 18 Filed 09/11/19 Page 1 of 5 PageID #: 5



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK


 ALCON VISION, LLC,                               Misc. Case No. 1:19-mc-02241-LDH

           Plaintiff-Counterclaim Defendant       Judge LaShann DeArcy Hall

           v.                                     Underlying Case in the U.S. District
                                                  Court for the Eastern District of New
 ALLIED VISION GROUP, INC. and                    York, Civil Action No. 1:18-cv-
 NATIONAL LENS LLC,                               02486-MKB-PK

            Defendants-Counterclaim Plaintiffs,

           v.

 NOVARTIS AG and ALCON
 LABORATORIES, INC.,

           Additional Counterclaim
           Defendants.


   KATZ, SAPPER & MILLER, LLP’S NOTICE OF SUPPLEMENTAL AUTHORITY




25838404
  Case 1:19-mc-02241-LDH Document 18 Filed 09/11/19 Page 2 of 5 PageID #: 6



 Dated: September 11, 2019                PHILLIPS NIZER LLP
                                          Ilene Jaroslaw, Esq.
                                          485 Lexington Avenue, 14th Floor
                                          New York, New York 10017
                                          Telephone: (212) 841-1343
                                          Facsimile: (212) 262-5152
                                          Email: IJaroslaw@PhilipsNizer.com

                                          TAFT STETTINIUS & HOLLISTER LLP
                                          Jonathan G. Polak (IN Bar No. 219-54-49)*
                                          One Indiana Square, Suite 3500
                                          Indianapolis, IN 46204
                                          Telephone: 317.713.3532
                                          Facsimile: 317.713.3699
                                          Email: jpolak@taftlaw.com

                                          Philip R. Bautista (OH Bar No. 0073272) *
                                          200 Public Square, Suite 3500
                                          Cleveland, Ohio 44114-2302
                                          Telephone: (216) 241-2838
                                          Facsimile: (216) 241-3707
                                          Email: pbautista@taftlaw.com

                                          * pro hac vice

                                          Attorneys for Non-Party Katz, Sapper &
                                          Miller, LLP




                                     ii

25838404
  Case 1:19-mc-02241-LDH Document 18 Filed 09/11/19 Page 3 of 5 PageID #: 7



                                         INTRODUCTION

           In support of their motion to quash (ECF No. 1), non-party Katz, Sapper & Miller, LLP

(“KSM”) brings to this Court’s attention a decision by the Hon. Analisa Torres in the U.S. District

Court for the Southern District of New York, quashing a related subpoena served by Plaintiff Alcon

Vision, LLC (“Alcon Vision”) upon non-party Hammond, Kennedy, Whitney & Company Inc.

(“HKW). (See ECF No. 17, Case No. 1:19-mc-00384-AT, Alcon Vision, LLC v. Allied Vision

Group, Inc. et al.) A copy of this decision is attached as Exhibit A, while a copy of Alcon Vision’s

subpoena to HKW is attached as Exhibit B.

                                   RELEVANT BACKGROUND

           Judge Torres’ ruling relates to several issues implicated by Alcon Vision’s subpoena to

KSM and the parties’ briefing:

           First, Judge Torres properly found that Alcon Vision bears the burden of showing the

relevance of its requested information and, with regard to the HKW subpoena, that she was “not

persuaded” that Alcon Vision had met that burden. (Ex. A, p. 4.) HKW is a non-party private

equity firm that Alcon claims acquired the defendants in the underlying case. (Id., p. 2.) Through

the HKW subpoena, Alcon Vision sought documents relating to HKW’s claimed acquisition of

the defendants, directly from HKW. (E.g., Ex. B, Request No. 1.) These are the same documents

and same subject matter sought through the KSM subpoena. (ECF No. 3-1, Request Nos. 1-7, 11-

13.) Not only is HKW’s claimed investment in the defendants irrelevant to the underlying case,

but the KSM subpoena relates to the same topics as the HKW subpoena, such that Judge Torres’

finding on relevance is material to this Court’s analysis.

           Second, Judge Torres found that the HKW subpoena was unduly burdensome, in part,

because Alcon Vision can obtain much of the information requested from the parties to the

                                                  1

25838404
  Case 1:19-mc-02241-LDH Document 18 Filed 09/11/19 Page 4 of 5 PageID #: 8



underlying case. (Id., p. 5.) The same analysis applies here—indeed, KSM has moved to quash on

the same basis, because Alcon can seek documents regarding the defendants’ business value and

goodwill through party discovery. (ECF No. 9, p. 8.) As Judge Torres already found that Alcon’s

attempts to circumvent party discovery were improper, her analysis is relevant to this Court’s

determination.

           Third, Judge Torres found that the HKW subpoena was overbroad. (Id., p. 5.) As but one

example of its overbreadth, Judge Torres found that Alcon Vision could obtain some of its

requested information from the defendants in the underlying case, suggesting that the subpoena

was duplicative and cumulative. She also found that Alcon Vision’s definition of “documents”

exceeded the limitations imposed by the Local Rules of the Eastern District of New York. (Id.)

Here, the KSM subpoena seeks documents relating to the values of the defendants’ businesses.

Alcon Vision has not shown that it cannot obtain these documents in the underlying case such that

the subpoena is duplicative and cumulative, similar to Allied Vision’s requests. Judge Torres’

analysis is equally applicable to the KSM subpoena.

           The KSM subpoena suffers from the same deficiencies, such that Judge Torres’ ruling

should control, here, to avoid the risk of inconsistent rulings.

                                           CONCLUSION

           For the foregoing reasons, and to avoid the risk of inconsistent rulings, KSM respectfully

submits Judge Torres’ decision as additional authority in support of its motion to quash.




                                                   2

25838404
  Case 1:19-mc-02241-LDH Document 18 Filed 09/11/19 Page 5 of 5 PageID #: 9



 Dated: September 11, 2019                TAFT STETTINIUS & HOLLISTER LLP

                                          By: /s/ Jonathan G. Polak
                                          Jonathan G. Polak (IN Bar No. 219-54-49)*
                                          One Indiana Square, Suite 3500
                                          Indianapolis, IN 46204
                                          Telephone: 317.713.3532
                                          Facsimile: 317.713.3699
                                          Email: jpolak@taftlaw.com

                                          Philip R. Bautista (OH Bar No. 0073272) *
                                          200 Public Square, Suite 3500
                                          Cleveland, Ohio 44114-2302
                                          Telephone: (216) 241-2838
                                          Facsimile: (216) 241-3707
                                          Email: pbautista@taftlaw.com

                                          PHILLIPS NIZER LLP

                                          Ilene Jaroslaw, Esq.
                                          485 Lexington Avenue, 14th Floor
                                          New York, New York 10017
                                          Telephone: (212) 841-1343
                                          Facsimile: (212) 262-5152
                                          Email: IJaroslaw@PhilipsNizer.com

                                          * pro hac vice

                                          Attorneys for Non-Party Katz, Sapper &
                                          Miller, LLP




                                      3

25838404
